MEMORANDUM**
Oscar Zepeda-Nolasco appeals the sentence imposed following his guilty plea conviction for illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 18 U.S.C. § 3742(a), and we remand.
Although the enhanced sentence imposed by the district did not violate the Sixth Amendment, see United States v. Moreno-Hernandez, 419 F.3d 906, 914 n. 8 (9th Cir.2005) (holding that a sentence enhancement based on the fact of a prior conviction for assault raised no Sixth Amendment problems), we nevertheless remand this case for the district court to proceed pursuant to United States v. Ameline, 409 F.3d 1073, 1084 (9th Cir.2005) (en bane), because we cannot reliably determine from the record whether the sentence imposed would have been materially different had the district court known that the Guidelines were advisory. See Moreno-Hernandez, 419 F.3d at 916 (extending the Ameline limited remand procedure to cases involving non-constitutional Booker error).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.